340 F.2d 318
Jerrold K. COOK, Appellant,v.REPUBLIC STEEL CORPORATION, Appellee.
No. 9615.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1965.Decided Jan. 12, 1965.

Jerrold K. Cook, pro se.
Mathias J. DeVito, Baltimore, Md.  (Joseph H. Young and Piper & Marbury, Baltimore, Md., on beief), for appellee.
Before HAYNSWORTH, BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
After careful consideration of the briefs and oral arguments, we find no error affecting any substantial right of the plaintiff-appellant.


2
Affirmed.